WASHBURN, J.
We think that the law requires a bill of sale where one. automobile dealer sells a new automobile to another dealer, and that when the Thornton Co. sold to the Myers Co., it was the duty of the Thornton Co. to execute and deliver a bill of sale, for the sale was completed and the car was delivered.
The case turns upon whether the Thornton Co. is estopped from claiming that, because a bill of sale' was not given by it, no title passed when it sold and delivered the car to the Ralph Mvers Chevrolet Co.
There can be no question but that the Thornton Chevrolet Co. intended to make a sale and pass title, and it completed the transaction in the way customary among dealers. The Thornton Chevrolet Co. made it possible for the Ralph Myers Chevrolet Co. to obtain money from the Guaranteed Acceptance Corp. and mortgage said car as security therefor, and it seems to us that on the plainest principles of equity and fair dealing, it ought to be and is estopped from setting up its own violation of the law to defeat the rights of the Guaranteed Acceptance Corp., an innocent purchaser of the mortgage.
The judgment of the trial court is reversed; and there being no dispute about the material facts in the case, final judgment is entered in favor of the Guaranteed Acceptance Corp.
Funk, PJ, and Pardee, J, concur.